Name: 92/199/EEC: Commission Decision of 24 March 1992 amending Decision 91/409/EEC authorizing Member States to permit temporarily the marketing of forest reproductive material not satisfying the requirements of Council Directive 66/404/EEC
 Type: Decision_ENTSCHEID
 Subject Matter: means of agricultural production;  Europe
 Date Published: 1992-04-03

 Avis juridique important|31992D019992/199/EEC: Commission Decision of 24 March 1992 amending Decision 91/409/EEC authorizing Member States to permit temporarily the marketing of forest reproductive material not satisfying the requirements of Council Directive 66/404/EEC Official Journal L 088 , 03/04/1992 P. 0065 - 0065 Finnish special edition: Chapter 3 Volume 41 P. 0203 Swedish special edition: Chapter 3 Volume 41 P. 0203 COMMISSION DECISIONof 24 March 1992 amending Decision 91/409/EEC authorizing Member States to permit temporarily the marketing of forest reproductive material not satisfying the requirements of Council Directive 66/404/EEC (92/199/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 66/404/EEC of 14 June 1966 on the marketing of forest reproductive material (1), as last amended by Directive 90/654/EEC (2), and in particular Article 15 thereof, Whereas Commission Decision 91/409/EEC (3), as amended by Decision 91/621/EEC (4), authorizes Member States to permit the marketing of criteria forest reproductive materials not satisfying the requirements of Council Directive 66/404/EEC in their territory for a period expiring, as far as first marketing is concerned, on 30 November 1992 and, in the other cases, on 31 December 1994; Whereas, as a consequence of poor seed yields of the species Quercus sessiliflora Sal. in the Community during 1991, the United Kingdom has requested authorization to permit in the same periods the marketing in its territory of seedlings of the said species produced in the territory of Norway from seed satifying less stringent requirements in respect of provenance; Whereas, for genetic reasons, the reproductive material must be collected at places of origin within the natural range of the relevant species and the strictest possible guarantees should be given to ensure the identity of the material; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Seeds and Propagating Material for Agriculture, Horticulture and Forestry, HAS ADOPTED THIS DECISION: Article 1 The letter 'N` (denoting Norway) is hereby added to the list of States of provenance in the section relating to Quercus sessiliflora Sal. in respect of the United Kingdom in the Annex to Decision 91/409/EEC. Article 2 This Decision is addressed to the Member States. Done at Brussels, 24 March 1992. For the Commission Ray MAC SHARRY Member of the Commission